Order entered June 16, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01114-CV

                         SCOTT FRENKEL, Appellant

                                      V.

              STEPHEN COURTNEY, M.D., ET AL., Appellees

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-03470-2016

                                    ORDER

      Before the Court is appellant’s June 15, 2022 unopposed second motion for

an extension of time to file his brief on the merits. We GRANT the motion and

extend the time to July 5, 2022. We caution appellant that further extension

requests will be disfavored.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE